DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claim set of January 8, 2020, claims 1-12 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 11 recites “the method of claim 11” at line 1 and fails to be a proper dependent claim since it does not refer back to another claim.  Applicant is reminded one or more claims may be presented in dependent form, referring back to AND further limiting another claim or claims in the same application.  See 37 CFR 1.75(c) and MPEP 608.01(n).
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. GB 1398355 (hereinafter “Hart”) in view of Danielson et al. US 4504512 (hereinafter “Danielson”).
With respect to claim 1, Hart teaches preparing a dessert composition (P1, L10-13 and 27-47).
Regarding the limitation of (a) combining a liquid with a dry food mix at a ratio of about 2:1 to about 3:1 liquid to dry food mix on a weight basis to produce a mixture as recited in claim 1, Hart teaches combining dry composition with three times its weight of water (P2, L58-71).
Regarding the limitation of the dry food mix including (i) 15-30% by weight pregelatinized starch as recited in claim 1, Hart teaches the dry composition comprises 14.5% and 19.23% pregelatinized starch in the examples (P2, L58-69).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of (ii) an amount of whipping base sufficient to achieve a test viscosity of at least 60,000 cP with 700 Joules mixing energy input per kg dry food mix plus liquid over 60 seconds as recited in claim 1, Hart does not expressly disclose this feature.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of powder component (whipping base) in the method of Hart through routine experimentation to obtain a dessert with desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to do so because Hart teaches the powder component and pregelatinized starch are present in substantially equal amounts (P2, L17-19) as well as the dry composition (dry food mix) forms a gel when milk is added (P1, L27-35; and P2, L70-74) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Regarding the limitation of the whipping base including an emulsifier, an emulsion stabilizer, and a whipping aid as recited in claim 1, Hart teaches the powder component (whipping base) comprises a water-dispersible protein (emulsifier), stabilizer, and acetylated emulsifier (whipping aid) (P1, L36-58; P1, L63-84; P1, L95-P2, L2; and P2, L27-58).
Regarding the limitation of (b) stirring the mixture by hand for less than 3 minutes to achieve a composition as recited in claim 1, Hart teaches stirring the dry composition and water and is silent with respect to the use of mechanical stirring equipment (P2, L58-74).
However, Hart does not expressly disclose the duration of stirring.
Danielson teaches preparing a dessert product by combining milk and a dry mix comprising pregelatinized starch and an emulsifier component (Abstract; C1, L8-13 and 54-58; C2, L29-40; and C7, L28-36).  The dry composition is mixed with milk with stirring for about 1 to 2 minutes (C7, L15-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range, including the instantly claimed range of less than 3 minutes, from the range disclosed in Danielson with the expectation of successfully preparing an organoleptically desirable product.  One of ordinary skill in the art would have been motivated to do so because Hart and Danielson similarly teach preparing dessert compositions comprising similar ingredients by stirring and Danielson teaches preparing a dessert product of desired physical and textural characteristics over a wide variety of preparation conditions such as mixing times (C1, L36-40; and C2, L29-40). There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of (c) chilling the composition to produce the food as recited in claim 1, Hart teaches the dessert is formed at 10-15⁰C (P2, L70-74).

With respect to claim 2, modified Hart is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the liquid comprises a milk product as recited in claim 2, Hart teaches mixing the dry composition with milk (P1, L27-37; & P2, L3-9).

With respect to claim 3, modified Hart is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the chilling step is less than 10 minutes as recited in claim 3, Hart teaches the dessert is formed within 5-10 minutes at 10-15⁰C (P2, L70-74).

With respect to claim 4, modified Hart is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the stirring step includes a first stirring interval of at least 45 seconds, a resting interval of less than 1 minute, and a second stirring interval of at least 45 seconds as recited in claim 4, modified Hart does not expressly disclose this limitation.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the stirring step of modified Hart through routine experimentation to obtain a dessert with desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to do so because Hart and Danielson similarly teach preparing dessert compositions by stirring, Danielson teaches the dry composition is mixed with milk with stirring for about 1 to 2 minutes (C7, L15-23) as well as preparing a dessert product of desired physical and textural characteristics over a wide variety of preparation conditions such as mixing times (C1, L36-40; and C2, L29-40), and it is understood that, generally, the splitting of one step into two will not patentably distinguish the process encompassed by the prior art when the processes are substantially similar in terms of function and result. There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

With respect to claim 5, modified Hart is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the dry food mix includes 17-21% by weight pregelatinized starch as recited in claim 5, Hart teaches the dry composition comprises 19.23% pregelatinized starch in the example (P2, L58-69).

With respect to claim 6, modified Hart is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the emulsifier comprises sodium caseinate or tetrasodium pyrophosphate as recited in claim 6, Hart teaches the powder component comprises sodium caseinate and tetrasodium pyrophosphate may be used in the dry composition (P1, L47-58 and 79-84; P1, L95-P2, L2; and P2, L27-39 and 62-69).

With respect to claim 7, modified Hart is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the emulsion stabilizer comprises propylene glycol monostearate or mono- and diglycerides as recited in claim 7, Hart does not expressly disclose this limitation.
Danielson teaches preparing a dessert product by combining milk and a dry mix comprising pregelatinized starch and an emulsifier component (Abstract; C1, L8-13 and 54-58; C2, L29-40; and C7, L28-36).  The emulsifier component is a mixture of mono- and diglycerides (C5, L25-29).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention, given the teachings of Danielson, to incorporate a mixture of mono- and diglycerides in the powder component of Hart based in its suitability for its intended purpose with the expectation of successfully preparing a dessert of desired organoleptic qualities.  One of ordinary skill in the art would have been motivated to do so because Hart and Danielson similarly teach preparing dessert compositions, Danielson teaches the emulsifier component promotes easy dispersion of the ingredients of the dry mix composition in the milk and imparts an improved creaminess and smoothness (C5, L18-23), Hart teaches the powder component may contain additional ingredients, such as additional emulsifiers and stabilizers, for improving its characteristics (P1, L47-58; and P1, L95-P2, L2), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 8, modified Hart is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the whipping aid comprises acetylated monoglycerides or propylene glycol monostearate as recited in claim 8, Hart teaches the acetylated emulsifier used includes acetylated monoglycerides (P1, L63-69 and P2, L27-39).

With respect to claim 9, modified Hart is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the whipping base is included in an amount of from 5% to 25% by weight of the dry food mix as recited in claim 9, Hart teaches the powder component is present in an amount of 18.4% and 29.06% in the examples (P2, L27-69).  

With respect to claims 10 and 11, modified Hart is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitations of wherein the dry food mix comprises a thickener as recited in claim 10 and the thickener comprises a protein, a fat, a gum, cocoa, or tetrasodium pyrophosphate as recited in claim 11, Hart teaches the dry composition may additionally comprise milk powder, fat, and tetrasodium pyrophosphate (P1, L59-62; and P2, L27-69). 

With respect to claim 12, modified Hart is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the dry food mix includes 45-60% by weight sugar as recited in claim 12, Hart teaches the dry composition comprises 47.5% sugar in one example (P2, L62-69).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793